Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/524201 filed on 07/29/2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 07/22/2019.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings

The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 1, the claim calls for a system; however, there is no hardware element found within the claimed system.  As recited in the body of the claim, the claimed system contains “a log analyzer” and “a change detection unit”   One of ordinary skill in the art would understand that “a log analyzer” and “a change detection unit” could be implemented in software, which is non-statutory subject matter.  It is suggested that the claim be further amended to positively recite at least one hardware embodiment in the body of the claim to make the claim statutory under 35. U.S.C. 101. 
Regarding claims 2-10; Claims 2-10 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons.


Allowable Subject Matter
Claims 5 and 9 would be allowable if rewritten to overcome the rejection(s) under 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Arts:
US 2003/0229686 to Kortright
 [0132] The present invention has been described in the context of a network manage system in which the data to be synchronized comprises configuration data. The invention is not so limited. In another embodiment, the "network" is a distributed financial system and the data to be synchronized financial variables that are used by various applications of the financial system. In this embodiment, the central database receives reports of changes in financial variables from information gathering applications across a financial network. The core engine monitors the central data structure, determines if a financial variable has changed within the network, then populates the changes to all network applications. In this way, the financial network is "synchronized" as to the variables that are deemed important to the functioning of the financial network. As those skilled in the art of the present invention will appreciate, the present invention can be applied to any system in which disparate components benefit from synchronization (such as billing systems and weather systems) without departing from the scope of the present invention. 

US 2003/0061346 to Pekary
[0047] In some embodiments the customer-side SCA 25 has other security features. For example, in one embodiment, the customer-side SCA 25 includes additional applications, such as a vulnerability scan tool, a privacy monitoring application, a virus control application and a password auditing tool running at the customer-side SCA 25. The vulnerability scan tool has a scanner, a parser and a report. The scanner is an application residing on the customer-side SCA 25 which scans the LAN at the customer headquarters 20 and identifies security flaws in the LAN. The parser also resides at the customer-side SCA 25. The parser parses output from the scanner and then sends any real-time alerts to the SAM 55 in the form of messages. The alerts may be generated in any suitable form, for example, page or e-mail. The SAM 55 generates these alerts, and also generates reports that are entered into the database 65 and made available to customers through the web server 75. In the case of the privacy monitoring, any violations of the Privacy Act are detected at the customer-side SCA 25 and alerts (messages) are sent to the SAM 55. The SAM 55 then triggers on an alert message. With the virus control application, the customer-side SCA 25 collects any network virus related activities and forwards related information to the SAM 55 for alerts. For password auditing applications, a password auditing tool running on the customer-side SCA 25 performs password audits on a variety of password files such as, for example, NT SAM files and Unix password files residing at customer equipment. The password auditing tool allows an administrator to upload appropriate password files to the customer-side SCA 25 and run a password audit or schedule to run the password audit. Results from the audit are stored at the customer-side SCA 25 as a report and the report is made available to the administrator through a SCA web interface. 

US 2010/0274768 to Wang
[0046] Replication of a database with multiple logs may begin with starting a log scanner on each available transaction log. Replication may be executed in logical time order, batch by batch. Each batch replicates data changes of transactions that were committed in a given logical time range. This logical time range is fed into all log scanners. Each log scanner extracts from its log the data changes in the given logical time range. Data changes exported from all log scanners may be merged to form a single data change stream before they are applied to the remote database. To detect whether logs of online database fragments contain all data changes in a given logical time range and to filter duplicates along with log scanning, a history of duplication schemas may be recorded.

The prior art of record (Vardi in view of Morishima, Kortright, Pekary, and Wang) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 5, 9, 17 and 24.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 11-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0044750 to Vardi et al. (hereafter “Vardi”) in further view of US 2006/0242239 to Morishima (hereafter “Morishima”).

As per claim 1, Vardi discloses a system comprising: 
a log analyzer (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: block 44) to: 
receive application logs generated by a plurality of applications running in a computing environment (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: block 44 receiving usage logs which is software usage data); and 
analyze the received application logs to parse information about the plurality of applications (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: “extracting data regarding the change in computing capacity from various information logs”); and 
a change detection unit communicatively coupled to the log analyzer (FIG. 2; block 55) to: 
generate a change notification indicating that a change has been occurred to an application running on a compute node in the computing environment (FIG. 2; paragraphs 0014, 0072-0074, 0079, 0081 and 0083-0085: outputting normalized data records which is normalized data combined from 44 and 50: “the results obtained by the first software program are provided to a software program usage monitor that gathers information about the usage of software products on the computer, the results of both programs being combined and normalized to restate software program usage data in a manner that reflects changes in computer capacity over time. As an option, the restated usage data is cast in a form and format that is compatible with the existing format of the software program usage reports.”) using the parsed information (FIGs. 1-2; block 44); and 
send the change notification indicating the changed application to a user (FIG. 2; paragraphs 0004, 0088, 0089 and 0093: reporting the normalized data reports to other software or users).
Vardi discloses send the change notification indicating the changed application to a user (FIG. 2; paragraphs 0004, 0088, 0089 and 0093: reporting the normalized data reports to other software or users), however, Vardi does not explicitly disclose a user is a subscriber.
Morishima further discloses a user is a subscriber (paragraphs 0056 and 0061).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Morishima into Vardi’s teaching because it would provide for the purpose of managing, for each user, data concerning one or a plurality of presence groups to associate one or a plurality of presence information items for presence information to be delivered with one or a plurality of IDs of delivery destination users of the presence information relating to the presence information item (Morishima, paragraph 0005).

As per claim 6, Vardi discloses wherein the change detection unit is to generate the change notification indicating that the change has been occurred to an individual component of the application using the parsed information about the plurality of applications (FIG. 2; paragraphs 0014, 0072-0074, 0079, 0081 and 0083-0085: outputting normalized data records which is normalized data combined from 44 and 50: “the results obtained by the first software program are provided to a software program usage monitor that gathers information about the usage of software products on the computer, the results of both programs being combined and normalized to restate software program usage data in a manner that reflects changes in computer capacity over time. As an option, the restated usage data is cast in a form and format that is compatible with the existing format of the software program usage reports.”).

As per claim 11, Vardi discloses a method comprising:
receiving, by a log analyzer (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: block 44), application logs generated by a plurality of applications running in a computing environment (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: block 44 receiving usage logs which is software usage data);
analyzing, by the log analyzer, the received application logs to parse information about the plurality of applications (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: “extracting data regarding the change in computing capacity from various information logs”);
generating, by a change notification as a service (CNaaS) application (FIG. 2; block 55), a change notification indicating that a change has been occurred to an application running on a compute node in the computing environment (FIG. 2; paragraphs 0014, 0072-0074, 0079, 0081 and 0083-0085: outputting normalized data records which is normalized data combined from 44 and 50: “the results obtained by the first software program are provided to a software program usage monitor that gathers information about the usage of software products on the computer, the results of both programs being combined and normalized to restate software program usage data in a manner that reflects changes in computer capacity over time. As an option, the restated usage data is cast in a form and format that is compatible with the existing format of the software program usage reports.”) using the parsed information (FIGs. 1-2; block 44); and
sending the change notification identifying the changed application to a user (FIG. 2; paragraphs 0004, 0088, 0089 and 0093: reporting the normalized data reports to other software or users).
Vardi discloses send the change notification indicating the changed application to a user (FIG. 2; paragraphs 0004, 0088, 0089 and 0093: reporting the normalized data reports to other software or users), however, Vardi does not explicitly disclose a user is a subscriber.
Morishima further discloses a user is a subscriber (paragraphs 0056 and 0061).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Morishima into Vardi’s teaching because it would provide for the purpose of managing, for each user, data concerning one or a plurality of presence groups to associate one or a plurality of presence information items for presence information to be delivered with one or a plurality of IDs of delivery destination users of the presence information relating to the presence information item (Morishima, paragraph 0005).

As per claim 12, Vardi discloses monitoring and/or managing the application in the computing environment in response to the change notification (FIG. 2; paragraphs 0007 and 0014).

As per claim 16, it is a method claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 16 is rejected for the same reasons as set forth in the rejection of claim 6.

As per claim 20, Vardi discloses a non-transitory machine-readable storage medium encoded with instructions that, when executed by a management node, cause the management node to:
retrieve application logs generated by a plurality of applications running in a computing environment (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: block 44 receiving usage logs which is software usage data);
analyze the retrieved application logs to parse information about the plurality of applications (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: “extracting data regarding the change in computing capacity from various information logs”);
generate a change notification indicating that a change has been occurred to an application running on a compute node in the computing environment (FIG. 2; paragraphs 0014, 0072-0074, 0079, 0081 and 0083-0085: outputting normalized data records which is normalized data combined from 44 and 50: “the results obtained by the first software program are provided to a software program usage monitor that gathers information about the usage of software products on the computer, the results of both programs being combined and normalized to restate software program usage data in a manner that reflects changes in computer capacity over time. As an option, the restated usage data is cast in a form and format that is compatible with the existing format of the software program usage reports.”) using the parsed information (FIGs. 1-2; block 44); and
push the change notification identifying the changed application to a user (FIG. 2; paragraphs 0004, 0088, 0089 and 0093: reporting the normalized data reports to other software or users).
Vardi discloses send the change notification indicating the changed application to a user (FIG. 2; paragraphs 0004, 0088, 0089 and 0093: reporting the normalized data reports to other software or users), however, Vardi does not explicitly disclose a user is a subscriber.
Morishima further discloses a user is a subscriber (paragraphs 0056 and 0061).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Morishima into Vardi’s teaching because it would provide for the purpose of managing, for each user, data concerning one or a plurality of presence groups to associate one or a plurality of presence information items for presence information to be delivered with one or a plurality of IDs of delivery destination users of the presence information relating to the presence information item (Morishima, paragraph 0005).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima, as applied to claims 1 and 11, and in further view of US 2006/0277162 to Smith.

As per claim 2, Vardi discloses wherein the log analyzer is to analyze the received application logs to parse information about the plurality of applications (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: “extracting data regarding the change in computing capacity from various information logs”).
Smith further discloses using context aware log parsing queries to parse information (paragraphs 0047-0048: “the structuring module 204 dictates how the checkpoint log record 114 is parsed and traversed for application of the query expression 128”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Smith into Vardi’s teaching because and Morishima’s teaching because it would provide for the purpose of a query expression comprising a condition and one or more parameters is applied to each log entry. Log entries that satisfy the query expression are included in a condensed checkpoint log record. In one embodiment of the method the condensed checkpoint log record is presented to an Information Management System (IMS) formatting utility (Smith, paragraph 0019).

As per claim 13, it is a method claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 13 is rejected for the same reasons as set forth in the rejection of claim 2.
Claims 3-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima, as applied to claims 1 and 20, and in further view of US 2006/0117091 to Justin.

As per claim 3, Vardi does not explicitly disclose wherein the log analyzer is to generate an alarm when the parsed information matches with a context aware log parsing query. 
Justin further disclose wherein the log analyzer is to generate an alarm when the parsed information matches with a context aware log parsing query (paragraph 0079). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Justin into Vardi’s teaching and Morishima’s teaching because it would provide for the purpose of Once the log server has determined (806) a change in state of a data processing arrangement, the log server sends (808) an alert to the affected client data processing arrangement based on this determination of status (Justin, paragraph 0079).

As per claim 4, Vardi does not explicitly disclose receive the generated alarm from the log analyzer through a notification service; 
transform the generated alarm into a change notification message; and 
place the change notification message on a notification bus for consumption by the subscriber.
Justin further disclose receive the generated alarm from the log analyzer through a notification service (FIG. 8, block 0086; paragraphs 0065, 0077 and 0079); 
transform the generated alarm into a change notification message (FIGs. 5, and 7-8; paragraphs 0065, 0077 and 0079); and 
place the change notification message on a notification bus for consumption by the subscriber (FIGs. 5, and 7-8; paragraphs 0065, 0077 and 0079).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Justin into Vardi’s teaching and Morishima’s teaching because it would provide for the purpose of Once the log server has determined (806) a change in state of a data processing arrangement, the log server sends (808) an alert to the affected client data processing arrangement based on this determination of status (Justin, paragraph 0079).

As per claim 21, it is a medium claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 21 is rejected for the same reasons as set forth in the rejection of claim 3.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima, as applied to claim 1, and in further view of US 2002/0015403 to McConnell et al. (hereafter “McConnell”).

As per claim 7, Vardi does not explicitly disclose build a notification bus to push the change notification to the subscriber of the notification bus.
McConnell further discloses build a notification bus to push the change notification to the subscriber of the notification bus (paragraph 0128).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Justin into Vardi’s teaching and Morishima’s teaching because it would provide for the purpose of allowing an application to send information to the handset without the handset first requesting the information (McConnell, paragraph 0128).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima, as applied to claim 1, and in further view of US 2016/0094477 to Bai et al. (hereafter “Bai”).

As per claim 8, Vardi discloses wherein the compute node comprises one of a virtual machine, a container, or a physical machine (paragraphs 0013, 0041, 0066 and 0067).
Bai further discloses wherein the plurality of applications run in a single cloud or distributed across multiple clouds (paragraph 0080).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Bai into Vardi’s teaching and Morishima’s teaching because it would provide for the purpose of automated resource planning for migration, increasing customer trust by recommending reduced cost, and improving performance in the target by lowering network overhead between dependent servers.  (Bai, paragraph 0080).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima, as applied to claims 1 and 11, and in further view of US 2006/0020616 to Hardy et al. (hereafter Hardy).

As per claim 10, Vardi does not explicitly disclose a log inventory service to index the application logs generated by the plurality of applications, wherein the log analyzer is to receive the indexed application logs from the log inventory service.
Hardy further discloses a log inventory service to index the application logs generated by the plurality of applications (paragraphs 0014, 0021, 0026, and 0037), wherein the log analyzer is to receive the indexed application logs from the log inventory service (paragraphs 0014, 0021, 0026, and 0037).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hardy into Vardi’s teaching and Morishima’s teaching because it would provide for the purpose of generating a common index for multiple instances of a common log file can allow writing to the multiple instances without requiring locking mechanisms while still providing a common index for accessing the records (Hardy, paragraph 0026).

As per claim 18, it is a method claim, which recite(s) the same limitations as those of claim 10. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 10.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima and Smith, as applied to claim 13, and in further view of Justin.

As per claim 14, Vardi does not explicitly disclose generating, by the log analyzer, an alarm when the parsed information matches with a context aware log parsing query.
Justin further discloses generating, by the log analyzer, an alarm when the parsed information matches with a context aware log parsing query (paragraph 0079). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Justin into Vardi’s teaching,  Morishima’s teaching and Smith’s teaching because it would provide for the purpose of Once the log server has determined (806) a change in state of a data processing arrangement, the log server sends (808) an alert to the affected client data processing arrangement based on this determination of status (Justin, paragraph 0079).

As per claim 15, Vardi discloses wherein generating the change notification indicating that the change has been occurred to the application (FIG. 2; paragraphs 0014, 0072-0074, 0079, 0081 and 0083-0085: outputting normalized data records which is normalized data combined from 44 and 50: “the results obtained by the first software program are provided to a software program usage monitor that gathers information about the usage of software products on the computer, the results of both programs being combined and normalized to restate software program usage data in a manner that reflects changes in computer capacity over time. As an option, the restated usage data is cast in a form and format that is compatible with the existing format of the software program usage reports.”).
Justin further discloses receiving, by the CNaaS application, the generated alarm from the log analyzer through a notification service (FIG. 8, block 0086; paragraphs 0065, 0077 and 0079);
transforming, by the CNaaS application, the generated alarm into a change notification message (FIG. 8, block 0086; paragraphs 0065, 0077 and 0079); and
placing, by the CNaaS application, the change notification message on a notification bus for consumption by the subscriber (FIG. 8, block 0086; paragraphs 0065, 0077 and 0079).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Justin into Vardi’s teaching,  Morishima’s teaching and Smith’s teaching because it would provide for the purpose of Once the log server has determined (806) a change in state of a data processing arrangement, the log server sends (808) an alert to the affected client data processing arrangement based on this determination of status (Justin, paragraph 0079).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima, as applied to claim 11, and in further view of US 2002/0035559 to Crowe et al. (hereafter “Crowe”).

As per claim 19, Vardi does not explicitly wherein the further comprising registering, via the CNaaS application, for at least one change notification that is desired to be received by the subscriber.
Crowe further discloses wherein the further comprising registering, via the CNaaS application, for at least one change notification that is desired to be received by the subscriber (paragraph 0263).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Crowe into Vardi’s teaching,  Morishima’s teaching because it would provide for the purpose of as changes are applied to the decision engine's internal data store they are forwarded to the Exporter, which in turn converts and transmits the data to all registered clients (Crowe, paragraph 0263).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Morishima and Justin, as applied to claim 21, and in further view of Smith.

As per claim 22, Vardi does not explicitly disclose analyze the received application logs to parse information about the plurality of applications (FIGs. 1-2; abstract, paragraphs 0007, 0010, 0048 and 0092: “extracting data regarding the change in computing capacity from various information logs”).
Smith further discloses using context aware log parsing queries to parse information (paragraphs 0047-0048: “the structuring module 204 dictates how the checkpoint log record 114 is parsed and traversed for application of the query expression 128”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Smith into Vardi’s teaching, Morishima’s teaching and Justin’s teaching because it would provide for the purpose of a query expression comprising a condition and one or more parameters is applied to each log entry. Log entries that satisfy the query expression are included in a condensed checkpoint log record. In one embodiment of the method the condensed checkpoint log record is presented to an Information Management System (IMS) formatting utility (Smith, paragraph 0019).

As per claim 23, Vardi does not explicitly disclose receive the generated alarm from the log analyzer through a notification service;
process the generated alarm to transform the generated alarm into a change notification message; and
place the change notification message on a notification bus for consumption by the subscriber.
Justin further discloses receive the generated alarm from the log analyzer through a notification service (FIG. 8, block 0086; paragraphs 0065, 0077 and 0079);
process the generated alarm to transform the generated alarm into a change notification message (FIGs. 5, and 7-8; paragraphs 0065, 0077 and 0079); and
place the change notification message on a notification bus for consumption by the subscriber (FIGs. 5, and 7-8; paragraphs 0065, 0077 and 0079).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Justin into Vardi’s teaching and Morishima’s teaching because it would provide for the purpose of Once the log server has determined (806) a change in state of a data processing arrangement, the log server sends (808) an alert to the affected client data processing arrangement based on this determination of status (Justin, paragraph 0079).

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193